Silberstein Ungar, PLLC CPAs and Business Advisors Phone (248) 203-0080 Fax (248) 281-0940 30600 Telegraph Road, Suite 2175 Bingham Farms, MI 48025-4586 www.sucpas.com December 24, 2010 To the Board of Directors of MoJo Shopping, Inc. Henderson, Nevada To Whom It May Concern: Consent of Independent Registered Public Accounting Firm Silberstein Ungar, PLLC, hereby consents to the use in the Form 10-K, Annual Report Pursuant to Section 13 or 15(d) of the Securities Act of 1934, filed by MoJo Shopping, Inc. of our report dated December 3, 2010, relating to the financial statements of MoJo Shopping, Inc., a Delaware Corporation, as of and for the years ending September 30, 2010 and 2009, and for the period from August 2, 2007 (inception) to September 30, 2010. Sincerely, /s/ Silberstein Ungar, PLLC Silberstein Ungar, PLLC
